UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAE BARBIERI

MICHAEL DANIELS,

 

    

FUSDC SONY

  
   
  

5 oe
BELBOCT.: May wv a 1. 2 af

DEC #: se sajent tatee nen
DATE FEEL:

 

 

 

ee eee x a

Plaintiff,

19-cv-2194 (LAP)
-V. os
ORDER
et al.,

Defendants. :

a x

LORETTA A. PRESKA, Senior United States District Judge:

Counsel shall show cause in writing no Later than March 24

why the above action should not be dismissed for failure to

prosecute.

SO ORDERED.

Dated:

New York, New York

March A, 2020

LORETTA A. PRESKA
Senior United Sta

   

tes District Judge

 

 
